                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

SALVADOR SANCHEZ,

        Plaintiff,
                                                  Case No. 19-cv-195-bbc
   v.

ANDREW HUBER, SETH WANTY
PAULINE HULSTEIN, AND HSU
MANAGER MAASEN,

        Defendant.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        s/                                               2/24/2020
        Peter Oppeneer, Clerk of Court                     Date
